Citation Nr: 0635199	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-11 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
ankle tarsal coalition, resection with extensor digitorum 
brevis muscle interposition with degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for left 
ankle calcaneonavicular tarsal coalition with degenerative 
joint disease.

3.  Entitlement to a rating in excess of 10 percent for 
chronic low back strain.

4.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids.

5.  Entitlement to a compensable rating for reactive airway 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to March 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  By this decision, the RO granted an 
increased rating of 20 percent for the veteran's service-
connected right ankle disorder, as well as a 10 percent 
rating for his hemorrhoids.  The RO also denied increased 
ratings for the other issues currently on appeal.

The veteran provided testimony at a hearing before personnel 
at the RO in August 2002, and before a Veterans Law Judge 
(VLJ) in November 2003.  Transcripts of both hearings have 
been associated with the veteran's VA claims folder.

This case was previously before the Board in May 2004 and 
November 2005, at which time it was remanded for additional 
development.  In May 2004, the Board remanded the case, in 
pertinent part, to accord the veteran new VA medical 
examinations to evaluate the severity of the disabilities 
that are the subject of the appeal.  He subsequently 
underwent new examinations in November 2004.

In November 2005, it was noted that the VLJ who conducted the 
November 2003 hearing was no longer employed at the Board, 
that the veteran had been offered the opportunity for a new 
hearing before the Board, and that the veteran had requested 
he be afforded a new hearing.  Therefore, the case was 
remanded for a new Board hearing, and such a hearing was 
scheduled for May 2006.  However, the veteran failed to 
report for that hearing.  Consequently, his request for a new 
Board hearing is deemed withdrawn.  38. C.F.R. § 20.704(d).

In view of the foregoing, the Board finds that the prior 
remand directives have been substantially complied with, and 
that another remand is not required to comply with the 
holding in Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  The veteran's service-connected ankle and low back 
disorders are manifested by painful motion.

3.  Neither of the veteran's service-connected ankle 
disorders are manifested by ankylosis.

4.  The veteran's service-connected left ankle disorder is 
not manifested by marked limitation of motion, even when 
taking into account his complaints of pain.

5.  The veteran's service-connected low back disorder is not 
manifested by moderate limitation of motion or forward 
flexion of the thoracolumbar spine to less than 60 degrees, 
nor is the combined range of motion of the thoracolumbar 
spine less than 120 degrees.

6.  The veteran's service-connected low back disorder is not 
manifested by muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, or loss 
of lateral spine motion, unilateral, in a standing position.

7.  The veteran's service-connected hemorrhoids are not 
manifested by persistent bleeding and secondary anemia, or 
fissures.

8.  The record indicates that the veteran's service-connected 
reactive airway disease requires intermittent inhalational 
therapy.

9.  The record does not reflect that the veteran's service-
connected reactive airway disease is manifested by FEV-1 of 
56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, 
daily inhalational or bronchodilator therapy, or inhalational 
anti- inflammatory medication.

10.  The record does not reflect that the veteran's service-
connected ankle disorders, low back disorder, hemorrhoids, 
and/or reactive airway disease present such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected right ankle disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5270 (2006).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left ankle disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2006).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected low back disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292-5295 (2002).

4.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected hemorrhoids are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7336 
(2006).

5.  The criteria for a 10 percent rating for the veteran's 
service-connected reactive airway disease are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, Diagnostic 
Code 6602 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was 
provided with VCAA notice by correspondence dated in January 
2002, which is clearly prior to the April 2002 rating 
decision that is the subject of this appeal.  He was 
subsequently provided with additional notification by 
correspondence dated in May 2004 and March 2006.

Taken together, the aforementioned VCAA letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the March 2006 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate the claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in statements dated in August 2005 and 
August 2006, the veteran's accredited representative cited to 
relevant regulatory provisions of 38 C.F.R. Part 4 regarding 
the current increased rating claims.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006).

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  As noted in the Introduction, he had the 
opportunity to present evidence and testimony at hearings 
conducted in August 2002 and November 2003.  Further, he was 
accorded VA medical examinations regarding this case in 
February 2002, September 2002, and November 2004.  The Board 
acknowledges that the veteran's representative contended in 
statements dated in June 2005 and August 2006 that a new 
examination was warranted for the reactive airway disease 
claim because the most recent VA medical examination did not 
include a pulmonary function test (PFT).  However, the 
November 2004 examination report reflect that the veteran 
declined to undergo a pulmonary function test at that time.  
Consequently, for these reasons, the Board concludes that VA 
has fulfilled the duty to assist in this case, to the extent 
permitted by the cooperation of the veteran.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not a "one-way street."  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.).  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of disability upon the person's ordinary activity, 
38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


I.  Ankle Disorders

Legal Criteria.  Limitation of motion of the ankle is 
evaluated pursuant to the criteria found at 38 C.F.R. § 
4.71a, Diagnostic Code 5271.  Under this Code, moderate 
limitation of ankle motion is assigned a 10 percent rating.  
Marked limitation of ankle motion warrants a 20 percent 
rating.

Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, plate II.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his right ankle 
disorder, nor a rating in excess of 10 percent for his left 
ankle disorder.

Initially, the Board notes that Diagnostic Code 5271 does not 
provide for a rating in excess of 20 percent.  Thus, this 
Code is not for application in regard to the veteran's 
service-connected right ankle disorder.  Moreover, the only 
Diagnostic Code which provides for a rating in excess of 20 
percent for the ankles is 5270, for ankylosis. However, the 
veteran was not service-connected for ankylosis, nor is there 
competent medical evidence that either ankle is currently 
manifested by such impairment.  Consequently, this Code is 
not for application in the instant case.

Turning to the left ankle disorder, the Board notes that the 
veteran's lower extremities were found to be without 
clubbing, cyanosis, edema or rash at a February 2002 VA 
respiratory examination.  It was also noted that he was 
currently on crutches due to recent ankle surgery.  A VA 
joints examination, also dated in February 2002, noted that 
his left ankle had 20 degrees of dorsiflexion, 45 degrees of 
plantar flexion, inversion of 30 degrees, and eversion of 20 
degrees.  Moreover, it was noted that all of these findings 
were full and without limitation.  On the subsequent 
September 2002 VA examination, he was found to have 20 
degrees dorsiflexion of the left ankle with no pain, and 20 
degrees plantar flexion without pain.  There was also no 
instability.

At the most recent VA medical examination in November 2004, 
the veteran's left ankle had 10 degrees of dorsiflexion, 30 
degrees of plantar flexion, inversion to 10 degrees, and 
eversion to 5 degrees, all without pain.  Moreover, the 
examiner commented that ranges of motion during passive, 
active, and repetitive movements were the same.  There was no 
limitation due to weakness, fatigability, incoordination, or 
flare-ups.  In addition, there were no incapacitating 
episodes.

Based upon the foregoing range of motion findings of the left 
ankle, the Board finds that the service-connected disability 
has resulted in no more than moderate limitation of ankle 
motion when compared to the full range of motion for such a 
joint, as shown at 38 C.F.R. § 4.71, plate II.  In making 
this determination, the Board notes that it took into the 
veteran's complaints of pain, the potential applicability of 
38 C.F.R.  4.40, 4.45, 4.59, as well as the Court's holding 
in DeLuca, supra.  However, the record does not reflect that 
there is or would be any additional functional impairment 
attributable to the veteran's complaints of pain that would 
warrant a schedular rating in excess of 10 percent, 
particularly in light of the November 2004 VA examiner's 
comments summarized above.

For the reasons discussed above, the Board concludes that 
Diagnostic Code 5270 is not for application in the instant 
case.  Further, none of the other required manifestations for 
consideration of any other Diagnostic Code for evaluating 
ankle disabilities are for application.  Simply put, there is 
no evidence of ankylosis of the subastragalar or tarsal joint 
(5272), malunion of the osteoarthritis calcis or astragalus 
(5273), nor astragalectomy (5274).  

Consequently, the preponderance of the evidence is against 
the veteran's claims of entitlement to increased ratings for 
his service-connected ankle disorders, and they must be 
denied.


II.  Low Back Disorder

Legal Criteria.  The Board notes that the criteria for 
evaluating spine disabilities was substantially revised 
during the pendency of this appeal.  For example, the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
evaluating intervertebral disc syndrome were amended, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  The newly enacted provisions of this 
section allow for intervertebral disc syndrome 
(preoperatively or postoperatively) to be evaluated based 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining (under 38 C.F.R. § 4.25) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in a precedent 
opinion of the VA Office of the General Counsel, it was held 
that, when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and, if the 
amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000).

Former Diagnostic Code 5292 provided for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a (2002).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Board acknowledges that the February 2003 Statement of 
the Case (SOC) included the criteria for evaluating 
intervertebral disc syndrome under former Diagnostic Code 
5293.  However, the veteran was not service-connected for 
intervertebral disc syndrome, but lumbosacral strain, nor 
does a review of the record reflect that the RO adjudicated 
the claim on that basis.  Further, the record does not 
reflect he has intervertebral disc syndrome as a result of 
the service-connected disability, as indicated by the fact 
that X-rays taken of the low back in conjunction with the 
November 2004 VA medical examination showed the disc spaces 
to be well preserved.  In view of the foregoing, the Board 
concludes that neither former Diagnostic Code 5293, nor the 
current Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes are applicable in the instant 
case.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
low back disorder under either the "old" or the "new" 
criteria for evaluating spine disabilities.

The Board acknowledges that the veteran's low back disorder 
is manifested by painful motion.  However, the objective 
medical evidence does not reflect that his symptoms are of 
such severity as to warrant a rating in excess of 10 percent 
based upon limitation of motion.  For example, at the 
February 2002 VA joints examination, he had lumbar flexion to 
65 degrees, limited by pain at 65; extension of 20 degrees, 
with pain at 20; lateral bending of 25 degrees bilaterally, 
limited by pain at 25; and rotation of 20 degrees 
bilaterally, limited by pain at 20.  Thereafter, at the 
September 2002 VA joints examination he had lumbar spine 
flexion to 100 degrees with pain at 100, extension to 30 
degrees with pain at 30, and lateral rotation to 30 degrees.  
On the most recent November 2004 VA joints examination he had 
forward flexion to 90 degrees with some minimal discomfort at 
90 degrees.  He also had extension to 20 degrees, limited by 
pain and stiffness at 20.  Nevertheless, he had right and 
left lateral bending up to 30 degrees without pain, and 
rotation to each side to 35 degrees without pain.  Therefore, 
the record does not support a finding that he had moderate 
limitation of motion; nor forward flexion of the 
thoracolumbar spine limited to 60 degrees; nor that the 
combined range of motion of the thoracolumbar spine is 
limited to 120 degrees or less.  Moreover, the examiner 
commented that he did not think the low back disorder would 
produce weakened movement, excessive fatigability, 
incoordination; that the lumbosacral strain was very mild in 
nature; and that there was no presence of atrophy noted in 
the low back.

Consequently, the objective medical evidence reflects that 
the veteran does not meet or nearly approximate the criteria 
for a rating in excess of 10 percent under former Diagnostic 
Code 5292 nor the current General Rating Formula for Diseases 
and Injuries of the Spine based upon limitation of motion, 
even when taking into consideration his complaints of pain.  
See DeLuca, supra.

The Board also notes that the February 2002 VA examination 
found no joint deformity on visual inspection of the low 
back.  Further, the September 2002 VA medical examination 
found the lumbar spine to have no tenderness, spasm, or 
instability.  It was also noted at both the February 2002 and 
September 2002 examinations that X-rays were normal.  
Moreover, it was noted at the subsequent November 2004 VA 
medical examination that he walked with a normal-appearing 
gait, and that examination of the lumbar spine revealed no 
significant muscle spasms.  X-rays taken of the lumbar spine 
in conjunction with this examination did reveal some 
sacralization of the L5 vertebral body, as well as some mild 
sclerosis of the facet joints.  Nevertheless, his disc space 
appeared to be well-preserved.  

In view of the foregoing, the record does not reflect that 
the service-connected low back disorder has resulted in 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  As such he is not 
entitled to a rating in excess of 10 percent under the 
General Rating Formula for Diseases and Injuries of the Spine 
on that basis.  Similarly, the findings noted in the 
preceding paragraph also reflect that the low back disorder 
is not manifested by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  Thus, he is not entitled to a rating in excess of 
10 percent under former Diagnostic Code 5295.

For these reasons, the Board concludes that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent for his service-connected low back 
disorder under any of the potentially applicable Diagnostic 
Codes.  Thus, the claim for a schedular rating in excess of 
10 percent must be denied.


III.  Hemorrhoids

Legal Criteria.  Under 38 C.F.R. § 4.114, Diagnostic Code 
7336, a noncompensable (zero percent) rating is assigned for 
mild or moderate hemorrhoids.  A 10 percent rating is 
warranted for hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation is warranted 
when there is persistent bleeding and secondary anemia, or 
with fissures.

Analysis.  In this case, the Board notes that the veteran 
reported at the February 2002 VA pulmonary examination that 
he experienced hemorrhoids 3 to 4 times per week with rectal 
burning and swelling.  However, he also reported that there 
was no bleeding.  Further, the examiner diagnosed mild 
external hemorrhoids, non-bleeding.  (Emphasis added).  
Although a fissure was noted in the 12 o'clock position on 
the subsequent September 2002 rectal examination, no 
hemorrhoids were seen.  Moreover, subsequent records from 
April 2003 state, in part, that no fissures were palpated.  
Records from November 2003 state, in part, that no fissures 
were noted.  There were also no findings of fissure(s) on the 
subsequent November 2004 examination.  

The Board acknowledges that the veteran reported at the 
subsequent September 2002 and November 2004 VA medical 
examination that he did experience bleeding from his 
hemorrhoids.  Specifically, he reported at the September 2002 
VA examination that he would get bright red blood per rectum 
if he sat longer than 10 to 15 minutes, and that while his 
stools were not hard he did get pain and blood even with soft 
stools.  At the subsequent November 2004 examination, he 
reported symptoms on a daily basis with swelling, pain, 
burning, and occasional bleeding, especially if he had had 
prolonged walking or sitting.  His bowel routine included a 
soft-formed bowel movement two times a week.  He denied pain 
or bloating, but would get bright red blood on the toilet 
paper when wiping after a bowel movement.  

Despite the foregoing assertions from the veteran, no 
bleeding was noted on objective examination in February 2002, 
September 2002 or November 2004.  As noted above, the 
February 2002 examination described the hemorrhoids as non-
bleeding.  Moreover, the November 2004 examination noted 
external hemorrhoids that were not engorged, and diagnosed 
mild external hemorrhoids, non-bleeding, and non-thrombosed.  
(Emphasis added).  As such, despite the veteran's claim of 
occasional bleeding at the time of November 2004 VA medical 
examination, the fact that it was diagnosed as non-bleeding 
reflects that his hemorrhoids are not manifested by 
persistent bleeding.  Similarly, records from August 2003 
note that the veteran complained of rectal bleeding, but no 
bleeding was seen on objective examination.  Moreover, a 
thorough review of the VA medical examinations and treatment 
records does not reflect it has resulted in secondary anemia.  
In fact, the September 2002 examination stated that there was 
no anemia.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 10 percent for his hemorrhoids under Diagnostic 
Code 7336.  


IV.  Reactive Airway Disease

Legal Criteria.  The veteran's service-connected reactive 
airway disease is evaluated pursuant to the criteria found at 
38 C.F.R. § 4.97, Diagnostic Code 6602 for bronchial asthma.  
Under this Code, bronchial asthma manifested by FEV-1 of 71 
to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or 
intermittent inhalational or bronchodilator therapy warrants 
a 10 percent disability rating.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC 
of 56 to 70 percent, daily inhalational or bronchodilator 
therapy, or inhalational anti- inflammatory medication.  A 60 
percent rating is warranted for FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids. A 100 percent rating is 
warranted for FEV-1 of less than 40 percent predicted, FEV-
1/FVC of less than 40 percent, more than one attack per week 
with episodes of respiratory failure, or the requirement of 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  In the 
absence of clinical findings of asthma at the time of 
examination, a verified history of asthma attacks must be of 
record.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a rating of 10 percent for his 
service-connected reactive airway disease.

The Board acknowledges that the veteran uses an albuterol 
inhaler on an as needed basis, and reported at the most 
recent VA examination in November 2004 that on average he 
required it 3 to 4 times per week for tightness, shortness of 
breath, coughing, and occasional wheezing.  Moreover, a 
review of the treatment records confirms that his respiratory 
problems are treated with inhalers.  Although it does not 
appear from the record that the veteran's service-connected 
reactive airway disease requires bronchodilator therapy, the 
fact that the competent medical evidence confirms he uses 
inhalers to treat his condition does tend to indicate it 
requires intermittent inhalational therapy.  Consequently, 
the Board finds that he more nearly approximates the criteria 
for a 10 percent rating under Diagnostic Code 6602.  See 
38 C.F.R. §§ 4.3, 4.7.

Turning to the issue of whether a rating in excess of 10 
percent is warranted for the veteran's service-connected 
reactive airway disease, a thorough review of the record does 
not reflect that it is manifested by daily inhalational or 
oral bronchodilator therapy, or inhalational anti-
inflammatory medication.  Moreover, the pulmonary function 
tests on file do not reflect that he has FEV-1 of 56 to 70 
percent predicted, nor FEV-1/FVC of 56 to 70 percent.  For 
example, the February 2002 VA respiratory examination noted 
that a September 1995 pulmonary function test, while in the 
military, was normal with an FVC of 98 percent predicted, 
FEV-1 of 96 percent predicted, and a ratio of 99 percent 
predicted.  A pulmonary function test conducted as part of 
the September 2002 VA medical examination showed FEV-1 was 90 
percent of predicted before bronchodilator, and 103 percent 
of predicted after bronchodilator.  It was stated that DLCO 
would not be useful.  No FEV-/FVC ratio appears to have been 
noted on this examination.  It is noted, however, that on the 
subsequent November 2004 VA medical examination, the examiner 
commented that the pulmonary function tests conducted in1995 
and 2002 were both normal.  

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent for his service-connected reactive 
airway disease under Diagnostic Code 6602.  Consequently, he 
is entitled to a compensable rating of no more than 10 
percent.


V.  Extraschedular Rating

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The Board acknowledges that the veteran underwent surgery on 
his right ankle in October 2001, and he subsequently had 
removal of migrated symptomatic broken hardware of the right 
foot in January 2002.  However, there does not appear to be 
any subsequent surgery due to the right ankle.  Moreover, a 
thorough review of the record does not reflect that he has 
been hospitalized for his left ankle, low back, hemorrhoids, 
and/or reactive airway disease during the pendency of this 
case.  Thus, the record does not reflect he has had frequent 
periods of hospitalization due to these service-connected 
disabilities.

The record, including the November 2004 VA medical 
examinations, also reflects that the veteran is currently 
employed as a computer technician.  In fact, the examiner who 
conducted the VA joints examination commented that he did not 
think the veteran's bilateral ankle and low back disorder 
would affect his ability to perform average employment in his 
civilian occupation, and that it did not appear he had any 
other orthopedic-type issues that inhibited him from 
performing his activities of daily living or usual 
occupation.  As such, the record does not indicate that the 
service-connected disabilities have resulted in marked 
interference with employment.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

For these reasons, the Board concurs with the RO's 
determination that the disabilities which are the subject of 
this appeal do not warrant referral for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 20 percent for right 
ankle tarsal coalition, resection with extensor digitorum 
brevis muscle interposition with degenerative joint disease, 
is denied.

Entitlement to a rating in excess of 10 percent for left 
ankle calcaneonavicular tarsal coalition with degenerative 
joint disease is denied.

Entitlement to a rating in excess of 10 percent for chronic 
low back strain is denied.

Entitlement to a rating in excess of 10 percent for 
hemorrhoids is denied.

Entitlement to a 10 percent rating for reactive airway 
disease is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


